DETAILED ACTION
	Claims 1-46 are pending in this action.


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10, 24-33, drawn to a system and method for initially-anonymous validated and secure connections between Clients and Practitioners, comprising: requesting to download tire Invented Platform's application data by a Client's device; Sending the Invented Platform's application data to the Client device in response to the request from the Client device; Submitting Client Personal Information using the Client device for validation; Recording, upon successful validation, said Client Personal Information; Entering, posting, and recording Case Information by the Client using the Client device; Displaying information about any Practitioner bids which may have been applied to Client's posted case to the Client device; Enabling the Client to accept Practitioner bids through the Client device; and Displaying Practitioner Personal Information on the Client device following bid acceptance, classified in class 705, subclass 26.1.
II.	Claims 11-23, 34-46, drawn to a system and method for facilitating initially-anonymous, yet validated and secure, connections between Clients and Practitioners, comprising: Requesting to download the Invented Platform's application data by a Practitioner's device; Sending the Invented Platform's application data to the Practitioner device in response to the request from the , classified in class 705, subclass 26.1.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related products and processes. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different modes of operation, functions and effects.  Invention I is performed on a Client side including enabling the client to accept practitioner bids through the client device whereas invention II is performed on a Practitioner’s side including placing bids through Practitioner device on Client cases; 

Because these inventions are independent or distinct (despite being classified into the same class/subclass) for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), have acquired a separate status in the art due to their recognized divergent subject matter, and/or have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper. 


Conclusion
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 



The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202.  The examiner can normally be reached on Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625